Exhibit 99.1 FOR IMMEDIATE RELEASE RPC, Inc. Announces Date for First Quarter 2011 Financial Results and Conference Call ATLANTA, April 5, 2011 RPC, Inc. (NYSE: RES) announced today that it will release its financial results for the first quarter ended March 31, 2011 on Wednesday, April 27, 2011 before the market opens.In conjunction with its earnings release, the Company will host a conference call to review the Company's financial and operating results on Wednesday, April 27, 2011 at 9:00 a.m. Eastern Time. Individuals wishing to participate in the conference call should dial (888) 820-9415 or (913) 312-0665 for international callers, and use conference ID# 9087813.For interested individuals unable to join by telephone, the call also will be broadcast and archived for 90 days on the Company's investor Web site at www.rpc.net.Interested parties are encouraged to click on the webcast link 10-15 minutes prior to the start of the conference call. RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the Gulf of Mexico, mid-continent, southwest, Appalachian and Rocky Mountain regions, and in selected international markets.RPC’s investor Web site can be found on the Internet at www.rpc.net. For information about RPC, Inc. or this event, please contact: Ben M. Palmer Chief Financial Officer (404) 321-2140 irdept@rpc.net Jim Landers Vice President, Corporate Finance (404) 321-2162 jlanders@rpc.net
